Citation Nr: 0908649	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-08 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of frostbite of the right foot.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of frostbite of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1948 to October 
1951.  He was awarded the Purple Heart Medal.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Philadelphia, Pennsylvania.  The Board notes that during the 
appeal process the claims folder was returned to the 
Veteran's local Boston, Massachusetts RO.

In October 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, there appears 
to be outstanding treatment records from the VA medical 
center (MC) in Bedford, Massachusetts.  At the October 2008 
Travel Board hearing, the Veteran testified that has received 
treatment from the VA in Bedford for his service-connected 
bilateral foot disability.  (See Transcript "Tr." at 7.)  
The claims folder does not contain the aforementioned VA 
treatment records.  In fact, the last VA clinical record in 
the claims folder is a September 2005 VA fee-basis 
examination report.  The missing VA records may be material 
to the appellant's claim since it may provide a better 
picture of the current status of the Veteran's service-
connected bilateral foot disability.  Thus, these VA 
treatment records should be secured.  In this regard, it is 
noted that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered in 
the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, an effort should be made to locate these 
records and any other pertinent VA treatment records so they 
can be associated with the Veteran's VA claims folder.  See 
38 C.F.R. § 3.159(c)(2).

The Board also notes that there appears to be outstanding 
treatment records from E.W.R., M.D.  In a statement by the 
Veteran, dated in September 2007, he noted that his primary 
doctor told him that he now has osteoporosis and 
osteoarthritis.  Although the record contains treatment 
reports/letters from Dr. E.W.R., it does not contain any 
treatment records documenting such diseases.  The Board finds 
that these private clinical records may further assist the 
Board in developing a more complete picture of the Veteran's 
bilateral foot disability and a reasonable effort should be 
made to obtain them.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).

The Veteran contends that the severity of his service-
connected residuals of frostbite of the left and right feet 
are worse than the current ratings and that increased ratings 
are warranted.  Since the Veteran's last VA examination in 
September 2005, a statement was received from Dr. E.W.R., 
dated in June 2008, indicating the Veteran's condition has 
progressively gotten worse.  It was noted by this private 
physician that the Veteran has myelopathy and polyneuropathy 
with chronic pain in his feet.  A statement from the Veteran, 
dated in November 2007, reflects that he reported his doctor 
increased the dose of his medication to make the pain more 
tolerable.  Additionally, the Veteran testified at the 
October 2008 Travel Board hearing that he feels wobbly and 
has a cane.  (See Transcript "Tr." at 5.)  The Veteran also 
testified that he can only walk short distances before his 
feet feel like they are burning.  (Id. at 8-9).  In light of 
foregoing evidence, the Board finds that a contemporaneous VA 
examination is necessary to evaluate the current level of 
severity of the Veteran's service-connected residuals of 
frostbite of the left and right feet.  38 U.S.C.A. § 5103A(d) 
(West 2002).  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(stating that where a veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, VA must provide a new examination).  In the 
present case, the Board finds that there is insufficient 
competent medical evidence of record reflecting the severity 
of the Veteran's service-connected bilateral foot disability 
following his last VA examination in September 2005.  As 
such, the Board finds that a current VA examination would be 
useful prior to further appellate review.  38 U.S.C.A. 
§ 5103A.

Additionally, from a review of the record, it appears that 
additional evidence was received at the Boston RO after the 
issuance of the last supplemental statement of the case in 
August 2007.  However, it appears that such evidence was 
forwarded to the Board without prior RO readjudication of the 
issues on appeal with consideration of the additional 
evidence.  The supplemental statement of the case that was 
issued August 2007 does not reflect that the additional 
evidence, to include statements from the Veteran and his 
private doctor were considered per a review of the 
"Evidence" and "Reasons and Bases" sections of this 
document.  Thus, the AOJ has not considered such evidence in 
compliance with Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As such, the RO must be afforded the opportunity to 
readjudicate the issues on appeal with consideration of the 
additional evidence.

Additionally, during the pendency of the appeal, the notice 
requirements under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2008) have been interpreted to apply to 
all aspects of claims, to include the initial disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Because the Court's 
decision is premised on the five elements of a service 
connection claim, it is the consensus opinion within VA that 
the analysis employed can be analogously applied to any 
matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.  In this case, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the claims on appeal.  As such, the Board 
finds that corrective notice should be sent to the veteran to 
so comply.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the Veteran via a letter and 
request him to identify the complete 
name, address, and approximate dates of 
treatment for Dr. E.W.R. on a provided VA 
Form 21-4142, Authorization and Consent 
to Release Information, to include any X-
rays of the feet.  Inform the Veteran to 
complete an additional VA Form 21-4142 
for any other medical care provider(s) 
who may possess additional records 
referable to treatment regarding his 
service-connected residuals of frostbite 
of the left and right feet since 2005. 

After securing any necessary 
authorization or medical releases, 
request and associate with the claims 
file, the Veteran's treatment reports 
from all sources identified whose records 
have not previously been secured.  Also, 
notify the Veteran that he may obtain the 
evidence himself and send it to VA.  

The letter should also include an 
explanation as to the information or 
evidence needed to establish an effective 
date, as outlined by the U.S. Court of 
Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Obtain all of the Veteran's VA 
treatment records and progress reports 
from July 2004 until present located at 
the VAMC in Bedford, Massachusetts or any 
other VA facility where the Veteran 
received treatment regarding his 
residuals of frostbite of the left and 
right feet.  If no records are available, 
the claims folder must indicate this 
fact.

3.  Once all available medical records 
have been received, schedule the Veteran 
for a VA cold injury protocol examination 
with the appropriate VA medical facility 
for the purpose of determining the 
current severity of his service-connected 
residuals of frostbite of his left and 
right feet.

The examiner should obtain a pertinent 
history and identify all of the Veteran's 
pertinent symptomatology involving each 
foot, including the presence or absence 
of Raynaud's disease and/or peripheral 
neuropathy associated with cold injury.  
The examiner should specifically note the 
existence and severity of any of the 
following conditions attributable to cold 
injury:  arthralgia or other pain, 
numbness or cold sensitivity, tissue 
loss, nail abnormalities, color changes, 
locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  

The clinician is requested to provide a 
complete rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the Veteran's 
claims folder and this fact should be 
noted in the accompanying medical report.

4.  Thereafter, readjudicate the issues 
of (1) entitlement to an evaluation in 
excess of 20 percent for residuals of 
frostbite of the right foot, and (2) 
entitlement to an evaluation in excess of 
20 percent for residuals of frostbite of 
the left foot on appeal, considering all 
evidence, including in particular all 
additional evidence received since 
issuance of the most recent supplemental 
statement of the case.  If any benefit 
sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


